Supreme Court of Texas
                                ══════════
                                 No. 22-0008
                                ══════════

     Greg Abbott, in His Official Capacity as Governor of the
      State of Texas; John Scott, in His Official Capacity as
       Secretary of State of Texas; and the State of Texas,
                                   Appellants,

                                         v.

     Mexican American Legislative Caucus, Texas House of
      Representatives; Roland Gutierrez; Sarah Eckhardt;
          Ruben Cortez, Jr.; and Tejano Democrats,
                                    Appellees

   ═══════════════════════════════════════
                On Direct Appeal from the
        250th District Court of Travis County, Texas
   ═══════════════════════════════════════

      CHIEF JUSTICE HECHT, joined by Justice Boyd and Justice
Blacklock, dissenting.

      Plaintiffs sued the State 1 to declare 2021 laws reapportioning
Texas House and Senate districts—HB 1 2 and SB 4 3—unconstitutional


      1   I refer to the defendants collectively as the State.
      2   Act of Oct. 15, 2021, 87th Leg., 3d C.S., ch. 1, 2021 Tex. Gen. Laws ___.
      3   Act of Oct. 15, 2021, 87th Leg., 3d C.S., ch. 5, 2021 Tex. Gen. Laws ___.
and to enjoin elections under them. The State appeals the district court’s
refusal to dismiss the claims for want of jurisdiction.
       The district court has not yet reached the merits of plaintiffs’
claims, and now plaintiffs tell us that with the 2022 primary-election
process complete, and the general election less than five months away,
“no one asks this Court to disturb the current election cycle”. Plaintiffs
speculate that their challenges might affect the 2024 elections, but
further reapportionment before then is virtually certain, and there is no
way of knowing whether plaintiffs’ claims will survive. Plaintiffs’ claims
for the 2022 election cycle are moot, and for the 2024 cycle, they are not
yet ripe and may never even germinate.
       At this point, plaintiffs’ claims of injury are completely
hypothetical, making the Court’s decision on their merits advisory and
in violation of the Separation of Powers. 4 Any violation of the Separation
of Powers is serious, but today’s is especially so. In another
reapportionment case, the Court observed that “[t]he responsibility for
apportioning the State into legislative districts belongs primarily to the
Legislature.” 5 While courts are obliged to hold the Legislature to its
constitutional obligations, “a court’s duty to consider a party’s
constitutional challenge to a statute, never to be taken lightly, and the



       4 See Patterson v. Planned Parenthood of Hous. & Se. Tex., Inc., 971
S.W.2d 439, 442 (Tex. 1998) (“The constitutional roots of justiciability doctrines
such as ripeness, as well as standing and mootness, lie in the prohibition on
advisory opinions, which in turn stems from the separation of powers doctrine.”
(citing TEX. CONST. art. II, § 1)).
       5Terrazas v. Ramirez, 829 S.W.2d 712, 717 (Tex. 1991) (citing TEX.
CONST. art. III, § 28).




                                        2
deference owed a coordinate branch of government, are rarely more
sensitive or serious matters than when the statute attacked involves the
highly politically charged subject of apportionment.” 6 The Court would
do well to follow its own advice.
      To make matters worse, the Court’s opinion largely resolves the
merits of the parties’ constitutional arguments even after the Court
concludes that no plaintiff has standing. The Court says it must address
the merits in order to decide whether to dismiss or remand the case. But
it cites no authority for the proposition that a plaintiff who lacks
standing is nevertheless entitled to a precedential opinion of this Court
resolving the merits of plaintiffs’ claim. Whether such a judicial
maneuver might be justified in some cases is not a question we must
answer here. But surely in redistricting litigation—where the deference
owed a coordinate branch of government is of unparalleled sensitivity
and seriousness—the Court should pause before giving plaintiffs who
lack standing exactly what they sued to obtain: an opinion of this Court
siding with their interpretation of a vigorously disputed and
long-debated constitutional provision. The alternative—requiring
proper plaintiffs to properly plead their case against the proper
defendants before passing judgment on the merits of their claims—may
take longer, but it ensures the judicial power has been properly invoked
before this Court resolves legal questions of such great weight. And
plaintiffs up against the clock are always free to seek expedition of their
cases, either in the district court or in this Court by mandamus.



      6   Id.




                                    3
       I would not decide the weighty issues the parties have raised until
there is some real possibility that our decision will actually affect an
election. I respectfully dissent.
                                        I
       Plaintiffs contend that maps reapportioning Texas House and
Senate districts in response to the U.S. decennial census released in
September 2021 are unconstitutional because they were enacted in a
special session of the 87th Legislature, not in the regular session 7 and
because only one of three House districts containing portions of
Cameron County is wholly contained within the County. 8 The 2022
election cycle is in full swing. Primaries and runoffs are over, and the
two major parties’ candidates for the November general election have
been selected. Any significant change in district boundaries at this
point, if even possible, would cause massive upheaval in the process.
       Plaintiffs tell us that “no one asks this Court to disturb the
current election cycle at this point in the litigation and in light of the
Court’s opinion in In re Khanoyan”. There we held that “for a court to
resolve an election dispute, the court must receive the case early enough
to order relief that would not disrupt the larger election.” 9 The restraint


       7 See TEX. CONST. art. III, § 28 (“The Legislature shall, at its first
regular session after the publication of each United States decennial census,
apportion the state into senatorial and representative districts . . . .”).
       8 Id. art. III, § 26 (“[W]hen any one county has more than sufficient
population to be entitled to one or more representatives, such representative
or representatives shall be apportioned to such county, and for any surplus of
population it may be joined in a Representative District with any other
contiguous county or counties.”).
       9   637 S.W.3d 762, 764 (Tex. 2022).




                                        4
in Khanoyan was not jurisdictional but prudential. The claims were
justiciable, and the Court had power to intervene in the election but
declined to exercise that power, lest the judicial relief do more harm
than good. But the impediments to resolving plaintiffs’ claims in this
case are jurisdictional, not prudential.
       Plaintiffs urge the Court to go ahead and resolve their weighty
constitutional     challenges—and           the   State’s   equally     weighty
constitutional standing and immunity challenges—in the off-chance the
same maps will be used in the 2024 election cycle, which begins with
candidate filings in November 2023. Further redistricting before the
2024 elections is all but certain—by the 88th Legislature, or, if that fails,
by the Legislative Redistricting Board, 10 or, if that fails, by court order. 11
However it occurs, even if the result is only that the present maps are
reaffirmed for use in 2024, the process will moot plaintiffs’ regular-
session claim. Whether the Legislature will retain the present maps’
districts in Cameron County, giving rise to a county-line claim, is
entirely speculative and thus not ripe for adjudication now. Our view of
that issue at this point is entirely advisory. Plaintiffs concede as much,
telling the Court that “a determination that the current boundaries
violate the constitutional county line rule would guide the legislature in


       10See TEX. CONST. art. III, § 28 (“In the event the Legislature shall at
any such first regular session following the publication of a United States
decennial census, fail to make such apportionment, same shall be done by the
Legislative Redistricting Board of Texas . . . .”).
       11  See id. (“The Supreme Court of Texas shall have jurisdiction to compel
[the] Board to perform its duties . . . .”); Khanoyan, 637 S.W.3d at 764 (“A party
with . . . a [concrete and justiciable] dispute certainly has access to judicial
resolution.”).




                                        5
adopting new, constitutional boundaries during its next regular session
rather than sending the maps to the judiciary to be redrawn.” The
Court’s proper role among the branches is not to guide the Legislature
in making future decisions, especially on the politically ultrasensitive
matter of reapportionment. Had plaintiffs sued before the present maps
were drawn in anticipation that the 87th Legislature might district
Cameron County in violation of plaintiffs’ view of the constitution, we
would have dismissed their challenge as unripe. The result should be
the same for a claim based on what the 88th Legislature might do with
maps that are not binding on it.
       The unavailability of relief for the 2022 election cycle is certainly
not of plaintiffs’ making, or anyone else’s for that matter. The pandemic
delayed the U.S. Census Bureau’s release of its decennial census until
September 16, 2021—months after the 87th Legislature’s regular
session had ended. As expected, the release showed population shifts
throughout the state that required immediate reapportionment of
legislative districts in order to meet federal constitutional requirements
for the 2022 elections. In anticipation of the release, the Governor called
a special session on September 7 to commence September 20. The
Legislature passed HB 1 and SB 4 on October 15. The filing period for
the 2022 primary election opened November 13 and closed December 13.
In November, MALC sued the Governor and Secretary of State to
challenge the new maps, and the Gutierrez plaintiffs filed a companion
case against the State. A three-judge court 12 appointed November 18

       12See TEX. GOV’T CODE § 22A.001(a)(2) (authorizing the Attorney
General to petition the Chief Justice for appointment of a three-judge district




                                      6
expedited hearings in the case and denied the defendants’ plea to the
jurisdiction and MALC’s application for a temporary injunction on
December 22. Two weeks later, defendants appealed directly to this
Court, 13 and we expedited briefing and oral argument. Beginning to end,
no one in this process sat on their hands.
       But neither did anyone in Khanoyan. There, the Harris County
Commissioners’ Court on October 28, 2021, ordered commissioners’
precincts redrawn in response to the census report released a month
earlier. 14 Plaintiffs sued on November 16, and the trial court denied
their application for a temporary injunction on December 22. 15 Plaintiffs
immediately sought review by this Court on petition for writ of
mandamus. Thus, the timing in that case and this one is essentially
identical. In Khanoyan, we denied relief without oral argument on
January 6. “[A]ny relief that we theoretically could provide here”, we
explained, “would necessarily disrupt the ongoing election process.” 16
That was before the primary election. Certainly the threat of disruption
is even greater in the present case, now that the primary election is
behind us.




court in a suit against the State arising from redistricting).
       13 See id. § 22A.006(a) (“An appeal from an appealable interlocutory
order or final judgment of a special three-judge district court is to the supreme
court.”).
       14   637 S.W.3d at 765.
       15   Id.
       16   Id. at 766.




                                        7
      Plaintiffs here, to their credit, have not attempted to distinguish
this case from Khanoyan or to ask for reconsideration of the Court’s
ruling and analysis there. Rather, heeding Khanoyan, plaintiffs have
abandoned their request for relief in the 2022 election cycle. As a result,
their claims for relief affecting the 2022 cycle are moot, and we lack
jurisdiction to address them.
                                          II
      As already noted, the imminence of an election, alone, does not
deprive the courts of jurisdiction. Indeed, in Khanoyan, we suggested
that plaintiffs could continue to litigate their claims because the
challenged map, “if it stands, will govern Harris County elections for the
rest of the decade.” 17 The situation in this case is different. The Texas
Constitution does not require counties to reapportion commissioners’
precincts at any particular time, but only “from time to time, for the
convenience of the people”. 18 In contrast, the Constitution commands:
“The Legislature shall, at its first regular session after the publication
of each United States decennial census, apportion the state into
senatorial and representative districts . . . .” 19 The State assures us that
the 88th Legislature will discharge that obligation in its regular session
in early 2023, well before the 2024 election cycle. Plaintiffs respond that
the State’s counsel, the Attorney General, cannot bind the Legislature;
that in fact, the Legislature failed to meet its regular session
redistricting responsibility in 1970, 1980, and 2000; and thus

      17   Id. at 770.
      18   TEX. CONST. art. V, § 18(a).
      19   Id. art. III, § 28.




                                          8
redistricting in 2023 is speculative. But the Constitution expressly
recognizes that the Legislature may “fail to make such apportionment”
and in that event directs the Legislative Redistricting Board to act. 20
Plaintiffs do not assert that the Board has ever failed to act. Board
inaction is not an option because “[t]he Supreme Court of Texas [has]
jurisdiction to compel such Board to perform its duties”. 21 Plaintiffs say
not a word about the Board’s responsibility to act if the Legislature does
not, this Court’s power to compel the Board to act, or judicial review of
its action. The Constitution’s fail-safe process makes certain that
redistricting will occur before the 2024 election.
         The possibility remains that 2023 redistricting will not moot
plaintiffs’ county-line claim. The Legislature or the Board could adopt
the same maps at issue here. Plaintiffs argue that the district court
therefore           retains   jurisdiction   “to   declare   the   [present]   maps
unconstitutional and then consider the propriety of permanent
injunctive relief” in order to prevent that possibility. But the Uniform
Declaratory Judgments Act is “merely a procedural device for deciding
cases already within a court’s jurisdiction rather than a legislative
enlargement of a court’s power, permitting the rendition of advisory
opinions.” 22 The Court cannot declare unconstitutional past legislation
that can never have effect or future legislation that may never be




         20   Id.
         21   Id.
         22   Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex.
1993).




                                             9
enacted. Nor can enforcement of future legislation be enjoined just in
case it is enacted.
        As this Court has noted,
        [P]redictions about the probable course of the legislative
        process are notoriously unreliable, as anyone remotely
        familiar with the process well knows . . . . [C]ourts should
        not encourage parties to predict, much less prove the
        improbability of, legislative inaction on the important
        matter of redistricting. Every encouragement, at least from
        the judiciary, should be toward adoption of a legislative
        solution. 23
Further, “[t]he members of the legislature are sworn to support the
constitution, and the courts will not presume that they have intended to
violate it”. 24 The Legislature is not merely entitled to the benefit of the
doubt        that   further   redistricting     will   meet    all   constitutional
requirements. It has the right by Separation of Powers to make the first
determination.
                                          III
        Today’s advisory opinion is premature, as is further action by the
district court to declare and enjoin hypothetical legislation that may
never happen. Plaintiffs’ claims for relief affecting the 2024 election
cycle are simply not ripe for decision. Though there is a real controversy
between plaintiffs and the State, the controversy is one for the
Legislature to resolve in the first instance. There is no real chance that
today’s decision will ever affect an election. It does not affect the 2022
election, and it is highly unlikely it will affect the 2024 election. We


        23   Perry v. Del Rio, 66 S.W.3d 239, 255 (Tex. 2001).
        24   Pickle v. Finley, 44 S.W. 480, 481 (Tex. 1898).




                                          10
explained years ago that ripeness is “peculiarly a question of timing.” 25
The question is “whether a dispute has yet matured to a point that
warrants decision. The central concern is whether the case involves
uncertain or contingent future events that may not occur as anticipated,
or indeed may not occur at all.” 26 That completely describes this case in
its current posture.
      The Court should order the case dismissed for want of
jurisdiction. Because it does not, I respectfully dissent.



                                         Nathan L. Hecht
                                         Chief Justice

OPINION FILED: June 24, 2022




      25 Del Rio, 66 S.W.3d at 249 (quoting Reg’l Rail Reorganization Act
Cases, 419 U.S. 102, 140 (1974)).
      26 Id. (quoting 13A CHARLES ALAN WRIGHT, ARTHUR R. MILLER &
EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE § 3532 (2001
Supp.)).




                                    11